                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 KENNETH ALLEN LIVERGOOD,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-663-RLM-MGG

 MARSHALL COUNTY
 PROSECUTOR’S OFFICE,

                         Defendant.

                             OPINION AND ORDER

      Kenneth Allen Livergood, a prisoner without a lawyer, filed a complaint.

The court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983

a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). 28 U.S.C. § 1915A. “A

document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers . . ..” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Mr. Livergood alleges that the Marshall County Prosecutor’s Office

committed the crimes of perjury, endangerment, and battery against him and

coerced another government agency to violate his right against double jeopardy.

A complaint must contain enough factual matter to “state a claim that is
plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the pleaded factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To pursue a claim under

Section 1983 against a local governmental entity, a plaintiff must show that his

injury was the result of that entity’s official policy or practice. Rice ex rel. Rice v.

Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Mr. Livergood identifies no

policy or practice that caused these alleged violations, and he doesn’t explain

how his rights were violated or how the defendant was involved. As a result, Mr.

Livergood can’t proceed on this complaint.

      Mr. Livergood may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he

should obtain the court’s approved form from the jail law library, and he must

put the case number of this case on it, which is on the first page of this order.

He should describe his interactions with each individual defendant in detail,

including names, dates, locations, and explain how each defendant was

responsible for harming him. If he intends to pursue a claim against a

governmental entity, he should identify a policy or practice that caused a

violation of his constitutional rights.

      For these reasons, the court GRANTS Kenneth Allen Livergood until

September 30, 2019, to file an amended complaint. If he doesn’t respond by that

deadline, this case will be dismissed without further notice.




                                           2
SO ORDERED on August 29, 2019

                                s/ Robert L. Miller, Jr.
                                JUDGE
                                UNITED STATES DISTRICT COURT




                           3
